                                                                       1




1                     UNITED STATES DISTRICT COURT

2                 WESTERN DISTRICT OF NORTH CAROLINA (Asheville)

3                                         No. 1:20-cv-00066-WGY

4

5    JANE ROE,
                                                  ASHEVILLE DIVISION
                   Plaintiff,
6                                                     Jan 25 2021

7    vs.

8

9    UNITED STATES OF AMERICA, et al,
                Defendants
10

11
                                  *********
12

13                      For Zoom Hearing Before:
                        Judge William G. Young
14

15                          Motion to Dismiss

16
                          United States District Court
17                        District of Massachusetts (Boston)
                          One Courthouse Way
18                        Boston, Massachusetts 02210
                          Monday, November 23, 2020
19

20                                 ********

21
                  REPORTER: RICHARD H. ROMANOW, RPR
22                     Official Court Reporter
                     United States District Court
23         One Courthouse Way, Room 5510, Boston, MA 02210
                       bulldog@richromanow.com
24

25


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 1 of 31
                                                                       2




1                         A P P E A R A N C E S

2

3    COOPER J. STRICKLAND, ESQ.
        Law Office of Cooper Strickland
4       P.O. Box 92
        Lynn, NC 28750
5       (828) 817-3703
        Email: Cooper.strickland@gmail.com
6       For Plaintiff

7

8    GILL PAUL BECK, ESQ.
     RACHAEL LYNN WESTMORELAND, ESQ.
9       U.S. Department of Justice
        1100 L. Street, NW
10      Washington, DC 20005
        (202) 514-1280
11      Email: Rachael.westmoreland@usdoj.gov
        For the United States of America
12

13   SHANNON SUMERELL SPAINHOUR, ESQ.
        Davis, Hartman, Wright, PLLC
14      28 Schenck Parkway, Suite 200
        Asheville, NC 28715
15      (828) 771-0833
        Email: Mss@dhwlegal.com
16      For the FDO

17

18

19

20

21

22

23

24

25


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 2 of 31
                                                                        3




1            P R O C E E D I N G S

2            (Begins, 2:00 p.m.)

3            THE CLERK:     Now hearing Civil Matter 20-00066, Roe

4    versus United States of America, et al.

5            THE COURT:     Good afternoon.       This is a proceeding

6    that is hosted on our zoom platform.             Our host for the

7    proceeding is Courtroom Deputy Clerk Jennifer Gaudet.                  I

8    also have on the line and taking down the proceedings

9    our Official Court Reporter, Rich Romanow, and certain

10   of my law clerks.

11           This is an official proceeding of the court.              It

12   is open to the press and public.            I do not know what

13   members of the press or public may be on the line, but

14   if any are, let me say to you, you are welcome having --

15   but you must understand that you must keep your

16   microphones muted and that the rules of court remain in

17   full force and effect, that is to say there is no

18   rebroadcast, taping, streaming, transcribing, or other

19   broadcasts of these proceedings.

20           Now with that stated, would counsel who think

21   they're going to argue, would you identify yourself and

22   who you represent, starting with the plaintiff.

23           MR. STRICKLAND:       Good afternoon, your Honor,

24   Cooper Strickland for the plaintiff.             And just for the

25   Court's information, I have my client present with me


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 3 of 31
                                                                             4




1    just in case any issues come up that I need to discuss

2    with her.

3            THE COURT:     Thank you, Mr. Strickland, and of

4    course she's welcome.

5            MR. BECK:     Your Honor, this is Gill Beck,

6    Assistant United States Attorney.            I will be arguing on

7    behalf of Chief Judge Gregory, Circuit Executive Ishida,

8    General Counsel of the Fourth Circuit.              With me is

9    Rachael Westmoreland of the Federal Program's branch,

10   she will be arguing on behalf of the United States and 8

11   other federal defendants.

12           THE COURT:     All right.      Thank you.

13           MS. WESTMORELAND:       Good afternoon, your Honor.

14           THE COURT:     And that's it?

15           MS. SPAINHOUR:      No, your Honor.       This is Missy

16   Spainhour and I will be arguing on behalf of Attorney

17   Anthony Martinez, in his individual capacity, on the

18   Bivens claims.

19           THE COURT:     And I thank you.

20           Now I have read all the materials in this case and

21   I believe that I am prepared for oral argument.                   All

22   we're arguing today are the various motions to dismiss.

23   Nothing else.       With that said, it seems to me that oral

24   argument ought not exceed 20 minutes a side, and I'm

25   going to hold you to that.


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 4 of 31
                                                                        5




1            The plaintiff, and I think I can fairly say this,

2    Mr. Strickland, you've got a fairly long road to hoe

3    here because your complaint is really innovative in

4    various ways, and so I think I'm going to start with

5    you.

6            Now you, defense counsel, everyone will understand

7    that if we do not have enough time to argue every point

8    that's been made in the briefs, nothing is waived.                Any

9    point that is developed in briefing, it's my

10   responsibility to consider and deal with, but I'm going

11   to take 20 minutes a side for oral argument.               So that's

12   20 minutes among the three defendants who are prepared

13   to argue.

14           I do want to start with you, Mr. Strickland,

15   because I think logic compels it, and here's why.

16           Your complaint, um, starts out, of course, or at

17   its basis alleges constitutional violations of the Fifth

18   Amendment, violations of Equal Protection, and

19   violations of Due Process.          Giving all intendments in

20   favor of the complaint, as I must, I'm having trouble

21   seeing how you state a constitutional claim, even if we

22   could get into a new Bivens action, on either of those

23   grounds.     So I really think that's where I would like

24   you to begin.      If you would develop that for me, I would

25   be grateful.


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 5 of 31
                                                                       6




1            MR. STRICKLAND:       Thank you, your Honor.

2            As far as the -- well there's a Fifth Amendment

3    right to be free of discrimination in federal

4    employment, um, and that's in the Davis case law, a very

5    clear principle, um, you just cannot be discriminated at

6    work.     In the context of the judiciary, you have a Due

7    Process right, um, because it -- EDR is the exclusive

8    remedy in order to figure out whether you've been

9    subject to discrimination and whether you're entitled to

10   any written --

11           THE COURT:     Let me interrupt you.         I find in these

12   zoom proceedings I can only ask my questions if I

13   interrupt, and please don't take that as brusque, I was

14   trying to have a conversation.

15           Your client, as to the defendants that are before

16   the Court now, is not claiming discrimination, what

17   she's claiming is retaliation for, um, making a

18   complaint or engaging in protected action by complaining

19   of discrimination.        And, um, at least under the Equal

20   Protection aspect -- we'll get to Due Process in a

21   moment.     But under the Equal Protection aspect of the

22   Fifth Amendment, as I understand the law of the Fourth

23   Circuit, it's not receptive to those claims on the

24   theory that -- that in order to have a constitutional

25   claim there has to be class-based discrimination.


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 6 of 31
                                                                        7




1    Retaliation is not class-based, retaliation has nothing

2    to do with a protected class, it has to do with action

3    taken against one who engages in protected activity.                So

4    goes the argument.

5            What do you say to that?

6            MR. STRICKLAND:       Well I would say that this is not

7    a strictly retaliation-based claim.             I mean if this is

8    kind of a segue to the Wilcox decision, we can discuss

9    that, but this is not a purely retaliation-based claim.

10           My client is asserting that from the time that she

11   was subject to discrimination and sexual harassment in

12   her FD office, throughout EDR, the complaint process,

13   that she was subject to discrimination.

14           THE COURT:     Well it's not clear to me that you've

15   alleged that, it seems to me that you've alleged

16   retaliation here?

17           MR. STRICKLAND:       I would disagree with that.         I do

18   not believe -- retaliation in my mind it would seem that

19   you have the discrimination -- the discriminatory act,

20   the sexual harassment, and it kind of ends, you assert a

21   complaint based off it and then things happen because

22   you filed a complaint.         But here I would just point out

23   that the defendants, in various capacities, they delayed

24   the investigation, they failed to disqualify the Federal

25   Defender, they burdened my complainant by denying her a


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 7 of 31
                                                                        8




1    promotion, they put her on telework for over 6 months,

2    um, this conduct was continuing after her complaint.

3            THE COURT:     But you see I understand that this is

4    a motion to dismiss, so at this stage I accept all of

5    that, that's at least factually that's well-pleaded,

6    you've asserted that, but that, at least as I understand

7    your complaint, that's conduct in retaliation for her

8    complaining of sexual discrimination.             Simply saying,

9    "Well she complains of sexual discrimination and

10   therefore retaliation is, um, falls under the same

11   rubric," doesn't seem to be the law at least in the

12   Fourth Circuit.       And you're right to refer to Wilcox,

13   um, but Wilcox would seem to cut against you in this

14   aspect.

15           MR. STRICKLAND:       And I would just add a couple of

16   points here.      As far as this being simply retaliation,

17   there was a conscious failure to act here, the

18   defendants had a duty to act, they assumed that

19   responsibility in order to essentially get to the bottom

20   of the discrimination and provide meaningful remedies

21   and relief, and meaningful review.

22           The Wilcox decision, it troubles me on a variety

23   of levels because I understand that it's pretty hard on

24   retaliation, this is not a purely retaliatory claim, but

25   I would point out it bothers me that that decision came


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 8 of 31
                                                                       9




1    out after this case was filed and after this case was

2    subject to intercircuit transfer, and I would just point

3    out too it was authored by a judge who was in our

4    initial disclosures as having discoverable information.

5    That bothers me.       And the fact that the Fourth Circuit

6    as a defendant can come up with case law that supports

7    their argument for dismissal or any other kind of relief

8    in this action is problematic.

9            THE COURT:     Well you know that raises an

10   interesting point, you don't suggest that somehow I'm

11   not bound by the Fourth Circuit?            The intercircuit

12   assignment assigns me to act as a district judge in the

13   Fourth Circuit.

14           Now I've done a fair number of intercircuit

15   assignments and I've always understood that I was

16   subject -- I mean and it's very basic, I am subject to

17   the decisions of the higher courts, and in this case the

18   higher court is the Fourth Circuit.             That's not the only

19   case, of course, Wilcox, it does seem that that builds

20   on other cases in the Fourth Circuit supporting the

21   principle that I put out to you.

22           MR. STRICKLAND:       And I would just go back and

23   reassert again, this is not a purely retaliation-based

24   claim, the discrimination continued the pre-EDR

25   complaint and post-EDR complaint.            And there was, um,


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 9 of 31
                                                                        10




1     coordinated efforts after the EDR complaint to ensure

2     that my client was burdened, that appropriate relief was

3     not taken.     I mean we even have it down to like, um,

4     once the EDR complaint was filed, you had the Federal

5     Defender having the opportunity to appoint an

6     investigator.

7            THE COURT:      Well now because I have to give all

8     intendments in favor of your complaint, so I'm asking,

9     you're saying that on the allegations I have here,

10    you're alleging that the conduct to which you make

11    reference here is because of her gender, among other

12    things, not just that she engaged in protected conduct

13    complaining of sexual harassment, but in fact they took

14    these actions -- you're saying to me, as an officer of

15    the court, that they took these actions because of her

16    gender?    In part.

17           MR. STRICKLAND:       Again it began when the quid pro

18    quo e-mail was sent.        By example, um, you have a male

19    supervisor going to a female subordinate saying, "the

20    papers say" essentially, and that resulted in a chain of

21    events that passed through the Federal Defender whenever

22    he signed off on it and then to the Fourth Circuit as

23    well whenever they engaged in the conversion to an AUSA,

24    the pending promotion, and they denied my client the

25    promotion that she was entitled to based off her


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 10 of 31
                                                                        11




1     anniversary date?       Of all of those things, it's a

2     continuing course of conduct, it was, from beginning to

3     end, it just -- it was new defendants that came in and

4     became involved in the process.

5              This is not as simple -- this is not as simple as,

6     um, the First Assistant engaging in such sexual

7     harassment, it ended, my client filed a complaint, and

8     then she was somehow retaliated again for filing that

9     complaint.     There were continuing actions in order to

10    burden my client and punish her for conduct that began

11    with the First Assistant.

12             And I would just say, as far as Wilcox, if that's

13    the holding, if that's controlling in the Court's

14    opinion, I think it sets forth the alternative here,

15    which is to allow my client to amend her complaint and

16    file or assert a First Amendment claim.

17             THE COURT:    And what would be the basis of that

18    claim?

19             MR. STRICKLAND:     That's what Wilcox identified as

20    the appropriate form of relief for a retaliation claim

21    in this context.

22             THE COURT:    All right.

23             Now if you wouldn't develop the Due Process aspect

24    of your argument, what liberty or property interest here

25    is involved in the process?


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 11 of 31
                                                                        12




1            MR. STRICKLAND:       Well the Due Process interest is

2     -- there's several.        I would say that the main one

3     though is that EDR is set up as the exclusive remedy for

4     employees that are subject to discrimination or other

5     misconduct, and you have a situation, at least with

6     federal defenders, where the CJA and the EDR plan

7     provide no jurisdiction for the Court -- for the Court

8     to consider these claims against an FDO office, and

9     everything else that we've alleged in the complaint, on

10    top of those problems, you have just basic procedural

11    safeguards that are failing.

12           Again I referenced before, it's as simple as the

13    Federal Defender got to pick the investigators.               That's

14    extremely problematic.        How are you ever supposed to

15    have a fair process in that situation when the

16    investigation -- by James Ishida's own admission, was

17    the basis for the disciplinary action under Chapter 9

18    and the adjudication right under Chapter 10?

19           THE COURT:      But frequently in situations involving

20    a private employer, for example, if the employer has an

21    EDR process, it is the employer who, um, investigates,

22    um, but people independent of that -- those against whom

23    the complaint is made, and that's what happened here.

24           MR. STRICKLAND:       No, I would disagree with that.

25    I don't think there's any disagreement at this point


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 12 of 31
                                                                         13




1     that the targets of the EDR complaint were the First

2     Assistant and the Federal Defender.            Now no matter how

3     this got corrupted after the complaint was filed,

4     whether the Federal Defender was investigated or not, is

5     kind of beside the point.         Everyone understood at the

6     time that my client filed a claim, an EDR claim against

7     the Federal Defender, and under those circumstances this

8     is borrowing on Title VII principles.             He's not --

9            THE COURT:      You see that's it, you're absolutely

10    right, what you've done here is, um, borrowing Title VII

11    principles and jurisprudence and applying them to this

12    claim which reads -- which if it exists at all, it's got

13    to go forward as a new Bivens claim, straight out of the

14    Constitution.

15           What's the authority for importing into such a

16    claim the jurisprudence from Title VII?

17           MR. STRICKLAND:       So I would just quote from Davis

18    at this point, "Litigation under Title VII of the Civil

19    Rights Act of 1964 has given federal courts great

20    experience evaluating claims for back pay due to illegal

21    discrimination."       I think Davis is the model here.           The

22    Davis court understood this as well, it was not going to

23    be simply applicable to members of Congress, it would be

24    applicable to the judiciary.

25           THE COURT:      But no one says it's just applicable


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 13 of 31
                                                                        14




1     to members of Congress, but it -- in Davis the factual

2     situation was strikingly different.

3            MR. STRICKLAND:       I would disagree with that, I

4     would say that -- I know that much has been made about

5     the fact that it was a member of Congress, who was the

6     defendant here, but -- but it's not different in the

7     sense that -- well not different in a meaningful

8     constitutional way because what you're really looking at

9     here are what are the remedies for accepted service

10    employees, those without any other pathway for Article

11    III review of constitutional violations?              I think that

12    you have Webster, you have Elgin, you have all of these

13    cases that sit there and say "You cannot preclude

14    constitutional review of constitutional" -- "or judicial

15    review of constitutional violations."

16           THE COURT:      Mr. Strickland, I'm going to stick to

17    my time limits, you've got 5 minutes left.

18           Identify for me the liberty interest that you

19    think is invoked in your Due Process claim?              And if it's

20    the law, and again you can correct me, but process is

21    not an end in itself, you cannot fashion a Due Process

22    claim out of the fact that you've been deprived of

23    process.     At least that's how I understand it.

24           So what is it here?

25           MR. STRICKLAND:       The liberty interest, quite


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 14 of 31
                                                                              15




1     simply, is you have a federal employee, a citizen

2     employee, who retains their constitutional rights, and

3     they have freedom from discrimination in their

4     employment, and there ought to be some pathway for

5     relief, some way to review what the claims are.               EDR is

6     not it.    It is not an Article III court --

7            THE COURT:      So this really, um, and I am

8     understanding you, you're making yourself clear.                  You

9     think Davis is the way forward here?

10           MR. STRICKLAND:       I think Davis, at the end of the

11    day is primarily viewed as a Bivens claim, but it

12    provides tremendous insight into how you interpret the

13    Fifth Amendment with respect to gender discrimination.

14    And sexual harassment and those things are underneath

15    that umbrella.      It is directly applicable.          You have

16    freedom to be -- you are, as a federal employee, you

17    should be free of gender discrimination, discrimination,

18    sexual harassment, in your federal employment, and I

19    think Davis clearly states that.

20           And as far as the Due Process interest, I would

21    say again, when you have a system like EDR that does not

22    have adequate procedural safeguards, those typically

23    associated with a judicial proceeding -- there is

24    Supreme Court precedent on that, it's Hannah v. Larche,

25    we cited it in our proceedings.           You have to have those


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 15 of 31
                                                                           16




1     hallmarks of judicial procedural Due Process --

2     procedural safeguards.

3              THE COURT:    You'd agree with me though that there

4     is no property interest in process alone, isn't that

5     right?

6              MR. STRICKLAND:     No, I disagree with that.            I know

7     that --

8              THE COURT:    What's your strongest case on that

9     point?

10             MR. STRICKLAND:     The defendants have made much of

11    that and I would just simply say that they have a point.

12    If you want to analogize this simply to like this is

13    just something in an employee handbook, that's fine, but

14    that is incorrect.

15             Give me one second here.        (Pause.)     But the

16    problem with that concept though is that they're dealing

17    with cases that are nondiscrimination-based adverse

18    employment actions, like you repeatedly showing up late

19    for work or something like that.           And then the other

20    thing that I would point out is that in those instances

21    you have an opportunity for further judicial review of

22    whatever kind of decision is made in the administrative

23    process.

24             THE COURT:    All right.

25             MR. STRICKLAND:     Plus this Court has the


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 16 of 31
                                                                            17




1     opportunity to provide equitable relief, um, for a

2     constitutional violation.

3             THE COURT:     And what would you say that would be?

4             MR. STRICKLAND:       The equitable relief?

5             THE COURT:     Yes.

6             MR. STRICKLAND:       Well the minimum it would be, I

7     would say, is a threshold, that you would have

8     reinstatement.

9             THE COURT:     I thought she left that position to

10    take another position within the judiciary as a result

11    of the mediation process?

12            MR. STRICKLAND:       Because the conditions of

13    employment became so burdensome that she was

14    constructively discharged from her employment.               There

15    was no way that she was going to be able to stay at an

16    employer where people wear offensive Justice Kavanaugh

17    costumes to work, when they're saying, "Oh, you're on

18    telework for 6 months, let's go meet you at the Waffle

19    House," and jokes about "Where's Waldo?" and everything

20    else.    It was clear that they were not going to provide

21    her any kind of relief where she could continue to do

22    her job.

23            THE COURT:     All right, thank you, Mr. Strickland.

24            All right, we'll hear from the defendants.                I

25    assume you figured out your own time, because I'm not


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 17 of 31
                                                                        18




1     going to call time say at the end of 20 minutes.

2            Now really I have pressed Mr. Strickland on areas

3     that I found -- well I don't find anything on a motion

4     to dismiss, but areas where I consider that he has

5     difficulties in his argument.          You need not -- well you

6     make your own arguments.         But what I'd like for you to

7     develop is your argument about this new Bivens action.

8     If he gets beyond that -- let's say he gets the answers

9     to my questions and gets beyond that, um, isn't this a

10    case that at least ought go forward through discovery?

11    I'll hear the defense.

12           MR. BECK:      Your Honor, this is Gill Beck, United

13    States Attorney for Chief Judge Gregory and General

14    Counsel Walter.

15           The analysis is provided by Aldizetti and

16    Aldizetti asks whether there is a meaningful difference?

17    There is a meaningful difference between Davis vs.

18    Passman in multiple ways.         There's a meaningful

19    difference with regard to the new category of

20    defendants.     There is a meaningful difference with

21    regard to the standard analysis of this claim, there was

22    a very specific discrimination claim involving the

23    Congressman.      This is a conspiracy being alleged and

24    it's very very broad reaching all the way up to the

25    Eastern District of New York, the Director of the


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 18 of 31
                                                                        19




1     Administrative Office, the Chief Judge of the Circuit

2     Court, the generality and specificity provides a

3     meaningful difference.

4            The rights of the officers provides a meaningful

5     difference under the Forrester analysis and Atkinson vs.

6     Holder and Doe vs. Meron.         The statutory or legal

7     mandate under which they operate provides a difference.

8     And in this case, Chief Judge Gregory, Circuit Executive

9     Ishida, and General Counsel Walter, were, um,

10    implementing, administrating the EDR process of the

11    Fourth Circuit, totally different from what the

12    Congressman was doing.

13           In addition, the Civil Service Reform Act, a major

14    change in federal employment law, as reflected in the

15    Supreme Court case in Bush vs. Lucas, that is a

16    difference.     Judicial independence is a meaningful

17    difference.     This policy challenges a meaningful

18    difference.     Why bring in Chief Judge Mauskopf and the

19    Administrative Judicial Counsel of the United States if

20    he's not challenging policy?          All of those are

21    meaningful differences from Davis vs. Passman.

22           And with regard to Aldizetti, the Court emphasized

23    the new context is easily satisfied, as did the Fourth

24    Circuit in Fund Hope.        A radical difference is not

25    required, even a modest extension, the Supreme Court in


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 19 of 31
                                                                              20




1     Aldizetti said, and as the Fourth Circuit in Fund Hope

2     said, that's an extension, even a modest extension.                     And

3     in this case there's no question that there has been --

4     there is a meaningful difference from Davis vs. Passman,

5     that requires the Court to go to special factors.

6            And that's another big difference between Davis

7     vs. Passman.      In the first three business cases special

8     factors were only considered in dicta, there was no

9     special factor -- um, there was mention of the debate

10    clause in dicta, but there was no special factor.                  There

11    are three -- there are three circuit courts that have

12    held that the special factor of the Civil Service Reform

13    Act is a bar to this action going forward.

14           THE COURT:      But not the Fourth Circuit?

15           MR. BECK:      No, your Honor, that's correct.             The

16    Fourth Circuit, along with the Third Circuit, has said

17    that the EDR process is a bar, a special factor that

18    precludes the action from going forward.              Now the Fourth

19    Circuit decision is an unpublic decision, but it does

20    indicate what the law of the Fourth Circuit is.

21           And in this particular case, there is a very very,

22    um, substantial EDR process.          This individual is -- had

23    precluded, she voluntarily had withdrawn it, she would

24    have had to have built in her back pay, promotion, and

25    reinstatement, all kinds of remedies are listed there,


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 20 of 31
                                                                        21




1     with the ability to have a review by a judge, which is

2     much better than you routinely have, an experienced

3     Article III judge, acting in an administrative capacity

4     but still entitled to absolute immunity, um, providing

5     that.     So there are multiple reasons why she cannot go

6     forward with a Bivens action.

7             And the Supreme Court has indicated, very very

8     clearly, as has the Fourth Circuit, that this is a

9     different strategy than when Bivens, Carlson, and Davis

10    were decided.       If decided now, some of the Supreme Court

11    justices said there may be a different result.               But in

12    any event, it is disfavored to extend Bivens.

13            I would like to pass to my other counsel, but I

14    would like just like to --

15            THE COURT:     That would be fine.        Let me just ask

16    one discrete question.

17            You've cited this unpublished decision in your

18    papers?

19            MR. BECK:     Yes, your Honor.

20            THE COURT:     Fine.    Thank you.     Go ahead.

21            MR. BECK:     With regards to the points, your Honor,

22    in that particular case is Kostishak vs. Mannes,

23    Kostishak vs. Mannes, it's a 1998 case, 145 F. 3rd 1325.

24    And to give you an example of a District Court, in, um,

25    the Fourth Circuit, the Eastern District of Virginia in


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 21 of 31
                                                                         22




1     Drone vs. Duff, 2017 Westlaw 6383607, applied this same

2     analysis with regard to the Eastern District of Virginia

3     EDR plan and found that a different factor applied.

4            I'd like to go back to retaliation.             Your Honor is

5     exactly right that Wilcox vs. Lyons is very important.

6     Wilcox just says retaliation for reporting alleged sex

7     discrimination -- on an employee was because of the

8     employee's report, not because of the employee's sex.

9     Another point in Wilcox, a retaliation claim of this

10    type thus does not implicate disparate treatment on the

11    basis of a classification within the Equal Protection

12    Clause.

13           Another question your Honor raised --

14           THE COURT:      But what do you say -- what do you say

15    to his point that if I were to dismiss, it should be a

16    dismissal with leave to file a proposed amended

17    complaint to assert a First Amendment violation and then

18    we'll give you a chance to attack that.             What do you say

19    to that?

20           MR. BECK:      Your Honor, we would oppose that

21    because both the Supreme Court and the Fourth Circuit

22    have been very clear that the Supreme Court has never

23    ever allowed a First Amendment Bivens claim.               So we

24    believe the law is very strong and it would be futile to

25    allow amendment.


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 22 of 31
                                                                            23




1            Another question your Honor raised was the

2     relationship between Title VII and the Constitution, and

3     this is a case about the Constitution.             But the Wilcox

4     case is also very important there.            So the Wilcox court

5     said, "Thus, if Wilcox's retaliation claim was governed

6     by the Title VII framework, her claim provides

7     dismissal."     But it did not because there is a different

8     standard, a constitutional standard.

9            And at this time I will defer to Missy Spainhour.

10           THE COURT:      Fine.    I'm happy to hear you.            There's

11    about 11 minutes left.         Go ahead.

12           MS. SPAINHOUR:       I'll just take a few minutes so

13    that Ms. Westmoreland can give her argument.

14           Your Honor, I would say -- I represent

15    Mr. Martinez and I would say a couple of things with

16    regard to what Mr. Strickland just said.

17           The first is that he discusses how the Court has

18    the ability to impose equitable relief in this case.

19    That is not true as to the individual defendants.                  There

20    is Fourth Circuit case law on point that says that

21    individuals defendant cannot be subjected to equitable

22    relief.

23           THE COURT:      He did not state that in that context

24    and I understand that to be the law.

25           MS. SPAINHOUR:       Okay.    I just wanted to be sure


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 23 of 31
                                                                          24




1     about that.

2            I also wanted to talk about Davis vs. Passman a

3     little more.      Even in that case the Court said that, um

4     -- it says "As a course, were Congress to create

5     equally-effective alternative remedies, the need for

6     damages relief may be obviated."           Well right around the

7     same time the CSRA was enacted, the Congress and the

8     CSRA did not exclude or did not ignore judiciary

9     employees, they just put them in an excepted service

10    category, and then later judiciary employees of course

11    are entitled to receive back pay or other things like

12    that, which again had she gone through this process,

13    it's possible that she could have received those things

14    had she proven her claims.          So I wanted to address that.

15           THE COURT:      And just so we're clear, the "should

16    she have gone through this process" is the extant EDR

17    process which after mediation she withdrew from to take

18    another position.       Those are the facts, correct?

19           MS. SPAINHOUR:       That's correct.       And also she did

20    not file another EDR process to try to, um, to try to

21    address her complaint of constructive discharge, which

22    she claims happened when she left after mediation.                So

23    there was another --

24           THE COURT:      Thank you.     All right.      We'll hear,

25    um, from counsel.


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 24 of 31
                                                                            25




1            MS. WESTMORELAND:        Thank you, your Honor.            And as

2     Mr. Beck stated in the beginning, I'm representing the

3     Federal Defendants including the individual defendants

4     in their official capacities.

5            So in addition to the fact that, um, plaintiff has

6     failed to state a claim here for Equal Protection or a

7     violation of equal proceedings or Due Process, the fact

8     of the matter is that the Court doesn't have

9     jurisdiction to hear plaintiff's claims against the

10    federal entity defendants.          The plaintiff has still not

11    identified a waiver of sovereign immunity and it's

12    axiomatic that this Court can either -- either there can

13    be no suit against the federal government or the

14    defendants in their official capacity without a waiver

15    of sovereign immunity, and that waiver simply does not

16    exist here.     The Administrative Procedure Act exempts

17    courts of the United States, including their

18    auxiliaries, including the Federal Public Defender's

19    Office, which is connected to the federal court system

20    by statute.     The Act does not provide a waiver of

21    sovereign immunity because no appropriate authority has

22    first found the employee to have suffered an illegal

23    action as would be required.          The EDR plan itself cannot

24    provide a waiver of sovereign immunity because it's

25    simply an administrative proceeding and doesn't


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 25 of 31
                                                                           26




1     implicate a suit against the United States in federal

2     court.     20 USC 1331 simply provides for the subject

3     matter jurisdiction this Court can hear it, it has

4     absolutely nothing to do with sovereign immunity or the

5     ability of court claims to be heard against the United

6     States.    And the Larson Duggan exemption does not apply

7     here.     To the extent it wasn't waived by the

8     Administrative Procedure Act, in any event she doesn't

9     allege the sort of heightened standard required.                  So for

10    those reasons, um, there can be no suit against the

11    United States for money damages or equitable relief.

12    And for that reason alone, this Court should grant the

13    federal defendants' motion to dismiss.

14             But even putting sovereign immunity aside, the

15    CSRA concludes that --

16             THE COURT:    Well let me stop you -- let me stop

17    you there for a second here.          Because I started at least

18    where I thought it was logical to start, which was has a

19    constitutional violation been alleged?             And counsel and

20    I went back and forth on that and he has answered my

21    questions and I have to consider that.

22             You launch in saying, "Wait one second, Judge,"

23    and you're saying it very well and respectfully, but

24    you're saying "You don't have subject matter

25    jurisdiction here because at least as to the federal


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 26 of 31
                                                                           27




1     employees in their official capacities, they are

2     employees" -- well judges don't like to consider

3     themselves employees, but "they are officers of the

4     government of the United States."            And so when I come to

5     address this, actually you would say that your argument

6     has to get top-billing, that is whatever I think about

7     these other things, um, I simply cannot go forward, as

8     you've developed it, absent a waiver of sovereign

9     immunity as to these people in their official

10    capacities, because there has been no waiver.               Have I

11    got your argument right?

12            MS. WESTMORELAND:       That's correct, your Honor.

13            THE COURT:     All right.     And now you've got about 3

14    minutes left for the fallback in case I don't agree with

15    that.    Go ahead.

16            MS. WESTMORELAND:       Well I'll sum it up pretty

17    quickly.

18            You stated at the beginning that you've read all

19    of the briefing, which there's been quite a bit of in

20    this case, but even if your Honor were to find that

21    sovereign immunity has been waived, the CSRA clearly

22    precludes any sort of claim outside of the framework by

23    the CSRA.     And this has been recognized in Elgin and

24    Fausto by the Supreme Court.          The arguments the

25    plaintiff makes simply -- they just don't make sense.


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 27 of 31
                                                                        28




1              For example, they say through the statutory

2     provision that talks about specific discrimination

3     statutes, it has really nothing at all to do with

4     constitutional claims.        And there's the legislative

5     history and the fact that this has gone back and forth

6     between the court and the judicial branch and Congress

7     and Congress had many opportunities to amend the CSRA

8     and chosen not to even when it applied certain

9     employment discrimination laws to itself.              And then

10    finally plaintiff makes this argument that somehow this

11    interpretation of the CSRA is a constitutional violation

12    in itself, and that also simply doesn't really make

13    sense.    Webster v. Doe does stand for the proposition

14    that, you know, courts should have some sort of

15    heightened scrutiny lens considering whether Congress

16    precluded constitutional claims.           But that requires a

17    predicate showing that there's no judicial forum.

18             And so here there is an EDR process where

19    experienced Article III judges, albeit acting in their

20    administrative capacities, who can order discovery,

21    order all the sorts of relief that plaintiff is seeking

22    here.    She still hasn't identified any relief that the

23    judicial officers could not have given her through the

24    EDR process, and that can -- that decision of the

25    judicial officer through the EDR process, there is an


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 28 of 31
                                                                        29




1     opportunity for further sort of review of that decision.

2            So with all that and the separation of powers

3     issues, um, that are outlined in Buckley, in Semper, and

4     Dotson, if your Honor wants to refer to those cases for

5     a more fulsome explanation of those issues.

6            THE COURT:      Thank you.     I think I have the

7     argument.

8            MS. WESTMORELAND:        All right.

9            THE COURT:      Let me tell you how we're going to

10    proceed here.      And I don't want anyone to take any

11    comfort, anyone, plaintiff or defendant, to take any

12    comfort from what I am going to say now.              I'm going to

13    enter the following order and here it is.              This case is

14    stayed until I enter at least an order, and hopefully a

15    memorandum of decision, on the motion to dismiss.

16           Now this has been very ably argued by all four

17    counsel who have argued.         I am grateful not only for

18    your argument, but for your comprehensive briefing.               I

19    take my responsibilities very seriously, I am a visiting

20    judge in this district, in the Fourth Circuit, so I will

21    tell you I believe I am bound by the law, under stare

22    decisis I am bound by the decisions of the Fourth

23    Circuit, but that is not the circuit in which I have

24    routinely practiced, and so what I'm going to do is take

25    this matter under advisement.          And having taken it under


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 29 of 31
                                                                            30




1     advisement, we've really uncovered that I am not even

2     clear where to start the analysis.            But I'm going to

3     figure that out.       And as soon as I can reasonably, in a

4     deliberate way, do it, I will enter an order and a

5     memorandum of decision.

6              So don't think that this is prejudging the case,

7     because it's not.       Yes, I have read everything.           I am

8     one who believes in oral argument and oral argument here

9     has been extraordinarily helpful and I appreciate

10    counsels' devotion as advocates.           Now the ball is in my

11    court.    Everything is stayed until I make an order.                 And

12    if anything is going forward, at that time we can figure

13    out the orderly method in which it will go forward.

14    Again with my thanks we'll take the matter under

15    advisement and we'll stand in recess.             Thank you.

16             (Ends, 2:50 p.m.)

17

18

19

20

21

22

23

24

25


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 30 of 31
                                                                        31




1                  C E R T I F I C A T E

2

3

4              I, RICHARD H. ROMANOW, OFFICIAL COURT REPORTER,

5     do hereby certify that the foregoing record is a true

6     and accurate transcription of my stenographic notes

7     before Judge William G. Young, on Monday, November 23,

8     2020, to the best of my skill and ability.

9

10

11

12    /s/ Richard H. Romanow 01-22-21
      __________________________
13    RICHARD H. ROMANOW   Date

14

15

16

17

18

19

20

21

22

23

24

25


     Case 1:20-cv-00066-WGY Document 105 Filed 01/25/21 Page 31 of 31
